DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 13, 2021 are received and entered.
2.	Claims 1 – 6, 11, and 15 – 19 are amended.  Claims 6, 12 – 14, and 20 are cancelled.  Claims 21 – 23 are newly added.  Claims 1 – 5, 7 – 11, 15 – 19, and 21 – 23 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 9 of the Response, Applicant argues that the prior art “fails to disclose changing a configuration value of a proximity sensor” and therefore fails to teach the subject matter of lines 11 – 12 and 18 – 19 of claim 1.
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Additionally, Applicant’s claim amendments have only broadened the scope of the claims.  Applicant has eliminated two steps from the independent claims, swapped “intent” with “sensor data” which was previously used to determine intent, and reworded previous recitations in a manner that fails to narrow or further limit the scope of the claims.
It is astounding that Applicant could have possibly believed that providing no substantive arguments and making only non-limiting amendments to the claims could have even hypothetically been persuasive.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 5, 10 – 11, 15 – 19, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu (U.S. Pub. 2013/0190057) in view of Hotelling et al. (U.S. Pub. 2008/0297487) in view of Enenkel (U.S. Pub. 2020/0209357).
Regarding claim 1, Sahu teaches: an electronic device (FIG. 1; paragraph [0028]; mobile terminal apparatus 100), comprising:
a display having a first surface visible (FIGS. 2A, 2B; paragraph [0041]; display 116 has a top surface having a visible display area as illustrated by screenshots 200);
an inertial sensor (FIG. 1; paragraph [0040]; compass 110 and/or accelerometer 114);
a proximity sensor (FIG. 1; paragraph [0040]; proximity sensor 112);
a processor operatively connected to the proximity sensor, the inertial sensor, and the display (FIG. 1; paragraph [0028]; processor 102 is connected to and controls the operation of all of the components of the mobile terminal 100 including proximity sensor 112, compass 110 / accelerometer 114, and display 116); and
a memory operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to (FIG. 1; paragraphs [0031], [0033]; memory 122 stores an operating system 124 which includes instructions executed by processor 102 for performing various functions):
acquire sensor data from the inertial sensor, in response to activation of a specific application using a function of the proximity sensor (FIG. 3; paragraphs [0049] – [0051]; in step 302, the mobile terminal 100 is operated in a “Phone Mode” where a telephone call application is activated in response to sensor data from proximity sensor 112 that indicates the user has positioned the mobile terminal 100 adjacent to their ear.  In step 304, sensor data from compass 110 and/or accelerometer is used to determine whether the mobile terminal 100 has been moved away from a user’s ear.  Step 304 is performed in response to step 302);

Sahu fails to explicitly disclose: a housing comprising a front plate, a rear plate facing away from the front plate, and a side member surrounding a space between the front plate and the rear plate; the first surface is visible through the front plate.
However, it is Admitted Prior Art that it was well-known, conventional, and ubiquitous for a mobile terminal having a touch screen to include a housing having a top, bottom, and side surfaces where the display is visible through a top surface of the housing.
Sahu fails to explicitly disclose: the configuration value is a configuration value of the proximity sensor.
However, Hotelling teaches: the configuration value is a configuration value of the proximity sensor (FIG. 6a; paragraph [0075]; mobile telephone 636 includes proximity sensors 634 that are used to detect whether the mobile telephone 636 is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results.  More specifically, the teachings of a mobile terminal having a touch display that uses sensor data from an inertial sensor to maintain a state where a display and touch sensor are disabled to save power, as taught by Sahu, are known.  Additionally, the teachings of a mobile terminal having a touch display where the mobile terminal disables the touch display and some of the proximity sensors to save power when the mobile terminal is adjacent a user’s head, as taught by Sahu, are known as well.  The combination of the known teachings of Sahu and Hotelling would yield the predictable results of a mobile terminal having a touch display that uses sensor data from an inertial sensor to maintain a state where a display, touch sensor, and some of the proximity sensors are disabled to save power.   Such a combination merely requires modifying the device of Sahu to use the plural proximity sensor configuration of Hotelling such that the proximity sensors can have a dual purpose of increasing touch functionality (paragraph [0005]) and detecting a user’s posture and intent regarding whether the device is adjacent a user’s head, and various elements can be disabled to reduce power consumption.  Put another way, it would Hotelling in the device of Sahu when the device of Sahu is being utilized for a call and thus proximity sensing, display, and touch sensing are mostly unnecessary.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield the aforementioned predictable results.
Neither Sahu nor Hotelling explicitly disclose: the proximity sensor is disposed on a second surface of the display.
However, Enenkel teaches: the proximity sensor is disposed on a second surface of the display (FIG. 1; paragraph [0064]; optical proximity sensing circuit 1 is disposed beneath a display assembly having display 18 and display backside 19).
Additionally, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere rearrangement of parts or a particular placement of an element is an obvious matter of design choice absent any modification of the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, and Enenkel to yield predictable results.  More specifically, the teachings of a mobile terminal having a touch display that uses proximity sensors to detect that the terminal is adjacent a user’s head and disables the touch display and some of the proximity sensors to save power, as taught by the combination of Sahu and Hotelling, are known.  Additionally, the teachings of a display device with an optical proximity sensor disposed beneath a display assembly, as taught by Enenkel, are known as well.  Moreover, it is an obvious matter of design choice to merely change the Sahu, Hotelling, and Enenkel would yield the predictable results of a mobile terminal having a touch display that uses proximity sensors disposed on a back surface of a display to detect that the terminal is adjacent a user’s head and disables the touch display and some of the proximity sensors to save power.  Such a combination merely requires utilizing the particular type of proximity sensor of Enenkel, i.e., one that can detect proximity through a display, and change the particular location thereof to provide the proximity sensors on a rear surface of the display.  MPEP §2144.04(VI)(C).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, and Enenkel to yield the aforementioned predictable results.
Regarding claim 15, this claim is a method recitation of the functional operations of claim 1. Each and every element of claim 15 has been rejected above with regard to claim 1.  Accordingly, claim 15 is rejected for at least the reasons set forth above.  A duplication of the rejection of claim 1 will not be included in this Office Action for purposes of brevity.
Regarding claims 2 and 16, Sahu fails to explicitly disclose: wherein determining the configuration value of the proximity sensor includes determining at least one of a recognition time during which the proximity sensor is to determine whether or not an object approaches, or a number of samples to be recognized by the proximity sensor, based on the sensor data.
Hotelling teaches: wherein determining the configuration value of the proximity sensor includes determining at least one of a recognition time during which the proximity sensor is to determine whether or not an object approaches, or a number of samples to be recognized by the proximity sensor, based on the sensor data (FIG. 6a; paragraph [0075]; as set forth above with regard to claim 1, when it is detected that the user is holding the device to the user’s head [posture], some or all of the proximity sensors 634 can be powered down along with the display device 630 to save power.  In this case, the number of proximity sensors, and thus the number of samples from the proximity sensors [configuration value], is changed based on the user’s posture and corresponding intent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 3 and 17, Sahu fails to explicitly disclose: wherein the instructions, when executed, further cause the processor to: determine that the recognition time of the proximity sensor is a first time, or that the number of samples to be recognized is a first number, based on the sensor data being within a preconfigured threshold.
However, Hotelling teaches: determine that the recognition time of the proximity sensor is a first time, or that the number of samples to be recognized is a first number (FIG. 6a; paragraph [0075]; as set forth above with regard to claim 1, when proximity sensors 634 detect that the user is holding the device to the user’s head [posture], 
Additionally, in Sahu it is inherent and/or implied that in order for the process disclosed therein to proceed to step 306, instead of repeating step 302, there must be an amount of movement detected by compass 110 and/or accelerometer 114 that exceeds some minimum threshold [within a preconfigured range] in order to detect the change of posture that indicates to the mobile terminal 100 that the user intends to view the display (FIG. 3; paragraphs [0050], [0051], [0053]).
Accordingly, the combination of Sahu and Hotelling renders obvious that the “number of samples” of the proximity sensor is “based on the sensor data being within a preconfigured threshold”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 4 and 18, Sahu fails to explicitly disclose: wherein the instructions, when executed, further cause the processor to: determine that the recognition time of the proximity sensor is a second time which is shorter than the first time, or that the number of samples to be recognized is a second number which is 
However, Hotelling teaches: determine that the recognition time of the proximity sensor is a second time which is shorter than the first time, or that the number of samples to be recognized is a second number which is smaller than the first number (FIG. 6a; paragraph [0075]; as set forth above with regard to claim 1, when proximity sensors 634 detect that the user is holding the device to the user’s head [posture], some or all of the proximity sensors 634 can be powered down along with the display device 630 to save power.  When only some of the proximity sensors 634 are powered up, thus the number of samples from the proximity sensors [configuration value] is a “second number”.  Since “some” is less than “all”, the second number is smaller than the first number).
Additionally, in Sahu it is inherent and/or implied that in order for the process disclosed therein to proceed to step 306, instead of repeating step 302, there must be an amount of movement detected by compass 110 and/or accelerometer 114 that exceeds some minimum threshold [within a preconfigured range] in order to detect the change of posture that indicates to the mobile terminal 100 that the user intends to view the display (FIG. 3; paragraphs [0050], [0051], [0053]).
Accordingly, the combination of Sahu and Hotelling renders obvious that the “number of samples” of the proximity sensor is “based on the sensor data being within a preconfigured threshold”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 5 and 19, the combination of Sahu and Hotelling teaches: wherein the instructions, when executed, further cause the processor to: control the display to activate an auto screen off function, based on the configuration value of the proximity sensor (Sahu; FIG. 3; paragraph [0049]; when proximity sensor 112 detects that the user has positioned the mobile terminal 100 adjacent to their ear in step 302 in response to initiating or answering a call in step 300, display may be automatically disabled to save power.  Hotelling; FIG. 6a; paragraph [0075]; when proximity sensors 634 detect this posture of a user which signifies an intent to not view the display, some or all of the proximity sensors 634 can be powered down along with the display device 630 to save power.  When these teachings are combined, proximity sensors would have a first configuration of being fully enabled to detect the user’s posture to operate the mobile terminal 100 in the “Phone Mode” in step 302 of Sahu, and a second configuration of being partially disabled to save power as long as the mobile terminal 100 remains adjacent the user’s ear during execution of step 304 cycling to step 304).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 10, Sahu teaches: wherein the specific application comprises a telephone call application or a voice message application (FIG. 3; paragraphs [0049] – 
Regarding claim 11, Sahu teaches: an electronic device (FIG. 1; paragraph [0028]; mobile terminal apparatus 100), comprising:
a display (FIGS. 2A, 2B; paragraph [0041]; display 116 has a top surface having a visible display area as illustrated by screenshots 200);
a proximity sensor (FIG. 1; paragraph [0040]; proximity sensor 112);
a processor operatively connected to the proximity sensor and the display (FIG. 1; paragraph [0028]; processor 102 is connected to and controls the operation of all of the components of the mobile terminal 100 including proximity sensor 112, compass 110 / accelerometer 114, and display 116); and
a memory operatively connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to (FIG. 1; paragraphs [0031], [0033]; memory 122 stores an operating system 124 which includes instructions executed by processor 102 for performing various functions):
determine a configuration value, in case that an operating state of a specific application satisfies a preconfigured operating state (FIG. 3; paragraphs [0049], [0050], [0053]; in step 304, it is determined whether the mobile terminal 100 is held up to the user’s ear and the process stays in the “Phone Mode” by returning to step 302 or whether the mobile terminal 100 has been moved away from the user’s ear and the process continues to step 306.  When the mobile terminal 100 is determined to be positioned adjacent to a user’s ear in step 304, the display 116 is disabled from both sensing touch and displaying content to conserve power when certain functions are 
wherein the preconfigured operating state comprises at least one of:
a state in which a telephone call application using a function of the proximity sensor is activated in the background,
a state in which an alarm has occurred through the display while the telephone call application operates in a speaker mode,
a state in which a visible automatic response system of the telephone call application is activated (FIG. 3; paragraphs [0051], [0053]; when it is determined in step 304 that the user moves the mobile terminal 100 such that it the screen thereof faces the user, it is determined that the user is intending to use the display and therefore note application [visible automatic response system] is activated in step 306),
a state in which a button-type automatic response system of the telephone call application is activated, or
a state in which a keypad of the telephone call application is displayed.
Sahu fails to explicitly disclose: the configuration value is a configuration value of the proximity sensor.
However, Hotelling teaches: the configuration value is a configuration value of the proximity sensor (FIG. 6a; paragraph [0075]; mobile telephone 636 includes proximity sensors 634 that are used to detect whether the mobile telephone 636 is being held up to a user’s head.  When proximity sensors 634 detect this posture of a user which signifies an intent to not view the display, some or all of the proximity 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Sahu nor Hotelling explicitly disclose: the proximity sensor is disposed on a rear surface of the display.
However, Enenkel teaches: the proximity sensor is disposed on a rear surface of the display (FIG. 1; paragraph [0064]; optical proximity sensing circuit 1 is disposed beneath a display assembly having display 18 and display backside 19).
Additionally, please see MPEP §2144.04(VI)(C) which refers to case law that has held that a mere rearrangement of parts or a particular placement of an element is an obvious matter of design choice absent any modification of the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, and Enenkel to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 21, Sahu teaches: wherein the proximity sensor comprises an optical proximity sensor (paragraph [0036]; proximity sensor 112 may use infrared 
Regarding claim 22, Sahu teaches: wherein the instructions, when executed, further cause the processor to determine light to be used by the proximity sensor to recognize an approach, based on the sensor data, in case that the proximity sensor is the optical proximity sensor (FIG. 3; paragraphs [0035], [0036], [0039], [0049]; proximity sensor 112 may use infrared radiation [non-visible light] to detect proximity of objects to determine the user’s posture and intent, as set forth above with regard to claim 1.  Additionally, compass 110, proximity sensor 112, and accelerometer 114 are all explicitly disclosed as being utilized for determining a change in position or movement of the mobile terminal 100.  It is suggested that the initial determination that the mobile terminal 100 has been moved to a position adjacent the user’s ear is made by a combination of the compass 110, proximity sensor 112, and accelerometer 114.  Specifically, the movement of the mobile terminal 100 towards the user’s ear may be made by compass 110 and accelerometer 114 while proximity sensor 112 specifically determines that mobile terminal 100 has reached a position adjacent to or touching a user’s head).
Sahu fails to explicitly disclose: determine an amount of to be used by the proximity sensor.
However, Hotelling teaches: determine an amount of to be used by the proximity sensor (FIG. 6a; paragraph [0075]; when proximity sensors 634 detect this posture of a user which signifies an intent to not view the display, some or all of the proximity sensors 634 can be powered down along with the display device 630 to save power.  When this is applied to the optical proximity sensor of Sahu, the amount of light used by the proximity sensors would be dependent on how many of the proximity sensors are enabled based on a detected position of the mobile terminal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu and Hotelling to yield predictable results for at least the reasons set forth above with regard to claim 1.  
Regarding claim 23, Sahu teaches: wherein the instructions, when executed, further cause the processor to: track the user by using sensor data provided from the inertial sensor; and determine the user's posture, based on a result of the tracking (FIG. 3; paragraphs [0039], [0050], [0051]; compass 110 and accelerometer 114 detect orientation and movement of the mobile terminal 110 and therefore track the user’s movement and therefore the user’s posture).
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu in view of Hotelling in view of Enenkel, as applied to claim 3 above, and further in view of de Leon (U.S. Pub. 2016/0275283).
Regarding claim 7, neither Sahu nor Hotelling nor Enenkel explicitly disclose: wherein the instructions, when executed, further cause the processor to control the display to display a user interface for locking a touch input and unlocking the touch input in case that an approaching object is sensed through the proximity sensor, based on the configured recognition time or the number of samples to be recognized.
However, de Leon teaches: wherein the instructions, when executed, further cause the processor to control the display to display a user interface for locking a touch input and unlocking the touch input in case that an approaching object is sensed through the proximity sensor, based on the configured recognition time or the number of samples to be recognized (FIG. 1; paragraphs [0031], [0049]; when display 16 is activated, lock screen 14 may be displayed.  This lock screen 14 signifies that touch inputs are locked and unavailable until a particular touch input or gesture are applied to the device.  When combined with Sahu and Hotelling, this lock screen 14 display and unlocking input would occur when the proximity sensor(s) of the combination of Sahu and Hotelling detect that the display has been moved away from a user’s ear and is facing the user thus resulting in the other proximity sensors being turned on and a “first number” of samples being taken).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, Enenkel, and de Leon to yield predictable results.  More specifically, Sahu and Hotelling, are known.  Additionally, the teachings of a display device that, when activated, displays a locked screen for which an input touch and/or gesture are required to unlock the device, as taught by de Leon, are known as well.  The combination of the known teachings of Sahu, Hotelling, and de Leon would yield the predictable results of a mobile terminal having a touch display that uses proximity sensors to detect that the terminal is moved from a position adjacent a user’s head where the touch display is disabled to a position in front of a user’s face where the touch display is enabled and a locked screen is displayed for which an input touch and/or gesture are required to unlock the device.  Such a combination merely requires modifying the combination of Sahu and Hotelling to utilize the locked screen and unlocking gesture of de Leon to ensure that any touch inputs applied to the device when it has been moved away from the ear of a user to in front of the face of the user are intentional.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, Enenkel, and de Leon to yield the aforementioned predictable results.
Regarding claim 8, neither Sahu nor Hotelling nor Enenkel explicitly disclose: wherein the instructions, when executed, further cause the processor to control the display so as to unlock the touch input and to end display of the user interface in case that a preconfigured user input is sensed through the user interface.
de Leon teaches: wherein the instructions, when executed, further cause the processor to control the display so as to unlock the touch input and to end display of the user interface in case that a preconfigured user input is sensed through the user interface (FIG. 1; paragraph [0035]; when lock screen 14 is displayed, an unlocking gesture may be applied in step 26 as a sliding touch gesture that is detected through the displayed interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, Enenkel, and de Leon to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 9, neither Sahu nor Hotelling nor Enenkel explicitly disclose: wherein the instructions, when executed, further cause the processor to control the display so as to unlock the touch input and to end display of the user interface in case that no approaching object is sensed through the proximity sensor.
However, de Leon teaches: wherein the instructions, when executed, further cause the processor to control the display so as to unlock the touch input and to end display of the user interface in case that no approaching object is sensed through the proximity sensor (FIG. 1; paragraphs [0035], [0049]; when lock screen 14 is displayed, an unlocking gesture may be applied in step 26.  This unlocking input may require a first sliding tough gesture to reveal a target object 24 and then an additional action.  This additional action may be a shake or jiggle of the electronic device 10 of a particular sequence in particular directions.  During the application of the “additional action”, no 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sahu, Hotelling, Enenkel, and de Leon to yield predictable results for at least the reasons set forth above with regard to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626